UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                       No. 19-2218


JAMES JOSEPH OWENS-EL,

                    Plaintiff - Appellant,

             v.

MARYLAND TRANSIT ADMINISTRATION,

                    Defendant - Appellee,

             and

STATE OF MARYLAND; OFFICER K. DALES, (#0334) Maryland Transit
Administration Policeman, in his individual and official capacity; SERGEANT B.
WHITE, (#0177) Maryland Transit Administration Policeman, in his individual and
official capacities; JEFFREY A. MILLER, Attorney at Law, in his individual and
official capacities; HOWARD SMITH, Claims Adjuster Transit Insurance Group; in
his individual and official capacities; LISA GREEN, Claims Adjuster, Transit
Insurance Group,

                    Defendants.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:19-cv-01248-SAG)


Submitted: February 18, 2020                               Decided: February 20, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.
James Joseph Owens-El, Appellant Pro Se. Ronald McGlenn Cherry, BONNER
KIERNAN TREBACH & CROCIATA LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       James Joseph Owens-El seeks to appeal the district court’s order denying his

“emergency motion seeking entervention” [sic]. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2018), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2018); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). The order Owens-El seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order. Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3